Citation Nr: 0402977	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  02-17 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than September 1, 
2001 for the grant of a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).  



Procedural history

The veteran had active service from October 1968 to May 1970.  
Service in Vietnam is indicated by the evidence of record.

The RO received the veteran's claim for TDIU in October 2001.  
In an April 2002 rating decision, the RO granted the TDIU 
claim, effective from September 1, 2001.  The veteran 
disagreed with the effective date assigned in the April 2002 
rating decision and initiated this appeal.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in October 2002.  

This matter was previously before the Board and was 
adjudicated in a decision dated in January 2003.  In that 
decision, the Board denied an effective date for TDIU earlier 
than September 1, 2001.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(the Court).  In an April 2003 Joint Motion, representatives 
of the veteran and the Secretary of VA moved the Court to 
vacate and remand the Board's January 2003 decision for 
additional development.  In an Order dated April 2003, the 
Court granted the motion.  The issue is again before the 
Board.

Representation

In October 2003, the Board sent the veteran a letter in which 
it noted that his attorney could no longer represent 
claimants before VA, including the Board.  The veteran was 
asked to respond by informing the Board of his preference 
concerning representation.  The veteran has not responded, 
and he is therefore presumed to be unrepresented before the 
Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify you if further 
action is required on your part.



REMAND

Pertinent law and regulations

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)] includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  See also Charles v. Principi, 
16 Vet. App. 370 (2002).

Factual Background

In the April 2003 Joint Motion for Remand, the parties agreed 
that the January 2003 Board decision did not present 
sufficient reasons or bases to support its conclusion that VA 
provided adequate notice of the information and evidence 
necessary to substantiate the veteran's claim as required 
under 38 U.S.C.A. § 5103(a).  

In particular, the October 2001 VA Form 21-8940, the April 
2002 rating decision and the September 2002 statement of the 
case, which were noted and relied upon by the Board in its 
January 2003 decision, were found to be inadequate to 
properly fulfill the requirement that VA notify the veteran 
of the information and evidence necessary to substantiate his 
claim and that such notice indicate which portion of any such 
information or evidence is to be provided by the veteran and 
which portion must be provided by VA.  

The Board reads the joint motion for remand, as adopted by 
the Court, as indicating that notice provided to the veteran 
under the VCAA was inadequate.  Accordingly, to comply with 
the Court's April 2003 Order, and to ensure compliance with 
the VCAA, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must assure that all notice and 
development required by the VCAA has been 
accomplished, including notifying the 
veteran of the evidence he needs to 
submit and that which will be obtained by 
VA.  

2.  If the veteran submits additional 
evidence, and after undertaking any 
additional development it deems to be 
necessary, VBA should readjudicate the 
claim.  If the claim remains denied, VBA 
should issue a supplemental statement of 
the case.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




